26 F.3d 130
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Robert C. ELDRIDGE, Petitioner-Appellant,v.Allen TERREAULT, Superintendent, Spring Creek CorrectionalCenter State of Alaska, Respondent-Appellee.
No. 93-35747.
United States Court of Appeals, Ninth Circuit.
Submitted May 18, 1994.*Decided June 15, 1994.

Before:  CHOY, SKOPIL, and FERGUSON, Circuit Judges.


1
MEMORANDUM**


2
Robert Eldridge, an Alaska state prisoner, appeals the district court's denial of his 28 U.S.C. Sec. 2254 petition for writ of habeas corpus.  Eldridge was convicted of three counts of sexual abuse of a minor and sentenced to ten years of confinement.  Eldridge contends that the state trial court violated his Sixth Amendment right to confrontation by impermissibly limiting the scope of cross examination of his wife, the victim's mother.  We affirm.


3
Eldridge contends that the excluded testimony is relevant to show that D.M., the five-year-old victim, falsely reported the instances of sexual abuse.  Specifically, he theorizes that D.M. perceived Mrs. Eldridge's anger over her failed marriage and fabricated the instances of sexual abuse to retaliate against him.


4
We conclude that Eldridge's Sixth Amendment right to confrontation was not violated.  First, Eldridge has not demonstrated that D.M. knew Eldridge was the cause of his wife's alleged anger or that D.M. knew her mother attempted suicide.  Second, Eldridge failed to demonstrate that D.M., a five-year-old child, had the intellectual ability and emotional maturity to devise and execute the sophisticated plan proffered in his defense.  Because Eldridge did not lay any foundation to support his theory of relevance, the district court did not abuse its discretion by prohibiting Eldridge from cross-examining Mrs. Eldridge on her suicide attempt.   Wood v. Alaska, 957 F.2d 1544, 1549-50 (9th Cir.1992).


5
AFFIRMED.



*
 This case is suitable for submission without oral argument because the legal standards are established and the result is clear.  See Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3